In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
LAWRENCE BROWN,          *
                         *                         No. 14-850V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: October 25, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Chronic Inflammatory Demyelinating
                         *                         Polyneuropathy (“CIDP”)
             Respondent. *
******************** *

Ronald C. Homer and Lauren Faga, Conway, Homer & Chin-Caplan, Boston, MA,
for Petitioner;
Julia W. McInerny, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On October 24, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Lawrence Brown on September 15, 2014. In his
petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
October 14, 2011, caused him to suffer Chronic Inflammatory Demyelinating
Polyneuropathy (“CIDP”). Petitioner further alleges that he suffered the residual
effects of this injury for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
     Respondent denies that the influenza vaccine caused petitioner to suffer
GBS or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $425,000.00 in the form of a check payable to
        petitioner, Lawrence Brown. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-850V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                             IN Tll E UN ITED STATES CC)l;tn OF FEDER.I\ I. C l. A l ~·1 S
                                       OF FI CE OF SPl-:C l.:\ I MASTF.RS

I .A WR ENCE BROW \:.                                           1.:1 -850\/
                                                                Spec ial !\,laster Mnran
                      Petitioner.                               FCF
       \   .

SF.C RF.TARY OF ll EAl.TI I
AN D l IUMAN SF.RV ICF.S.

                      _Respondent.        _____,
                                               STIP t:J ,,\TIOI\

               fh: pa11ies hcrehy stipulate to the fo lhi\\'ing ma1h: rs:

               I. l.awn: nce Rrnwn (.. petitioner'"! !iku a petition ror vacc ine compensntion under the

National Vaccine Injury Compensation Program. 42 U.S.C . § :rnoaa- 10 to 34 (the .. Vacc ine

Program" ). Petitioner seeks e (a).

               2. Petitioner received hi s ll u vaccine on Cktoher 1-L 20 11 .

               :l. !"he vacc ine was adm inistered \\'ithin the United States.

               4. Petiti oner alleges that he suffered Chro ni c lnllammat11ry Dcmyelinati ng.

 Polyncuropath y (.. C IDP") as a result nl'his llu 1;ao.:ination. Petitioner lun her al leges that he

 experienced the resiJual effects or this conditi on fo r more than six months.

               S. Petitione r represents tht'l t there has been nn prior award or settlement nf a ci,·il

 action        ror damages as a result of his co ndition.
                6. Respondent denies that the nu \'aCcinc caused pt:l itioncr's alleged (' fl)(> 1)r any other

    injury nr his cu rrent cond ition.

                7. Maintaining thei r ahc)\'e-statcd posit ions.   th~   panics ncvcnhclcss now agree 1ha1 the
issues bet\\'een them shal l he -;euled and thllt a decision slwuld he entered awarding 1he

c~Jm pcnsation         (kscrihed in paragraph 8 of thi s Stipulation.

         8. As soon as pract icuhlc after an entry of.iudgment rellect ing a decision consistent \Vith

the tenn s c,fthis Stipulation. and allc r petitioner has lih:d an election to n:ceivc cnmprnsati un

pursuant tn 42 ll.S.C.           ~ .~OOaa-21(al( 1 ).   the Secretary nf I !eallh and I luman Sen ices ,.,i ll is'.">ue

the followi ng vaccine compensation payment:

             /\ lump sum or $425.000.00 in the form c,f a check payabk to petit ioner.
             Thi s amount represents compensation flir al l damngcs that woulOOaa-1 5(a) .

             9. As Sl)On as prat: tic:able a fter the entry of judgment on entitlement in thi s case. and

after petitioner has 1iled both a proper and timely election to receive compensation pursuant to

42 U.S.C.       ~     >OOaa-2 l (a )( I). llnd an application . the parties " ·ill submit to furt her proceedings

 before the special master to award reasonable al\orncys· ti:es and costs incum:d in proceedi ng

 upon 1his petit ion.

              I0. Petitioner and hi:- attorney rt:prcsent that 1hcy have idcnti lied to respondent all

 knt)\\·I)   sour~es     or payment ror items or services fo r H"hich the Prngram is nOl primarily liahk
 under .t2 Ll.S .C.        ~   300aa-1 S(g l. including State compensation programs. insurance pol it:it's.

 Federal or Stale health bcnelits programs (other than Title XIX ot" the Social Security /\ct (42

 LI.S.C. ~ 1396 ct seq .)). or e n1i1ie ~ that pro,·ide health services on a pre-paid hasis.

              11 . l'aymcnt made pursuant to paragraph 8 of this Stipulation and any a11wun1s a\\'arpursuant 10 this Sti pulution. \.Viii he uscJ Sas othi.:nvis...: noted in pa ragraph 9 abcl\'t..:. Th...:ri.: is absolutely no agreement nn the rart ul" thc

pai1ics hereto to mak...: any pa} mcnl or to do any act or thing other than is hi.:rcin c-..:prcssly stm...:d

and clearly agr...:cd to. The partks ru11her agree and understand that the award desc ribed in thi.

St irul m is..: nfth..: pa11ics· respcctin: r ositiPl·~
 .TIT[{, :~:

-- . /!h [)___--
!. •\     RENCE l31WW'.\

/\T l'OR N l~Y OF rn:COTrn FOil.                                         Aff lTORlZ.F.D REJ>U E:-i f.NT AT! Vf'
PfTITIONf. R:
                                                                         ( ~(;J•:~
~~fik{f!jjffih~s
         fl. /fc)fdJ
C..ONWA Y. llO:\iU.I~ ~                          ~3.
                                                                         l /I l'I i.'\ l\ 11'iE F. RIJ·:\' FS

  Cl-ll N·C1\ t'LA:"I
 1h Shiw,m111 Strrd                                                      Ci -.·il fl 1·:i-;iM
 B1>~;J (•n , \1J\ 021 ! 11                                              l    .s. ' >~r nrtinc::it •JI Ju ..:1i